Exhibit 10.3


AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
This Amendment No. 2 to Employment Agreement (this “Amendment”) is effective as
of November 30, 2018 (the “Amendment Effective Date”), by and among Lyondell
Chemical Company, a Delaware corporation (the “Company”), LyondellBasell
Industries N.V., a public limited liability company formed under the laws of The
Netherlands (the “Parent Company”), and Bhavesh (Bob) V. Patel (the “Executive”
and, together with the Company and the Parent Company, the “Parties”).
WITNESSETH:
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated December 18, 2014 but effective as of January 12, 2015 and
amended as of March 6, 2017 (as amended, the “Agreement”);
WHEREAS, on June 1, 2018, the Company transitioned from a dual board structure
to a single, unitary board of directors;
WHEREAS, the Parties desire to amend the Agreement in the manner set forth
herein to reflect this transition; and
WHEREAS, the Compensation Committee of the Board of Directors of the Parent
Company has approved the amendment of the Agreement in the manner reflected
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:
1.    Supervisory Board and Other Changes. The following changes shall be made
to the Agreement:
(a) All references in the Agreement to “Supervisory Board” are hereby replaced
with “Board.”
(b) Section 1(b) is hereby amended by deleting the following: “(120 days for
notice provided by the Executive)” and (120th day in the case of notice provided
by the Executive)”.
(c) Section 2(a) is hereby amended as follows:
(i) In the first sentence, the words “and as Chairman of the Management Board of
the Parent Company (the “Management Board”)” are deleted.
(ii) The second sentence is deleted.
(d) Section 4(d) is hereby amended by deleting the words “from the Management
Board,” in clause (ii) thereof.
(e) Section 11 is hereby amended by inserting item (k) (the defined term
“Supervisory Board”, now “Board”) in correct alphabetical order and renumbering
all other defined terms accordingly.
(f) Section 12(b) is hereby amended by changing the Attention line for notice to
the Company to “Attention: Chief Legal Officer”.
2.    Counterparts. This Amendment may be executed in one or more electronic or
original counterparts, each of which shall be deemed an original and both of
which together shall constitute the same instrument.
3.    Ratification. All terms and provisions of the Agreement not amended
hereby, either expressly or by necessary implication, shall remain in full force
and effect. From and after the Amendment Effective Date, all references to the
term “Agreement” in this Amendment or the original Agreement shall include the
terms contained in this Amendment.
[Signatures begin on next page.]
 




1



--------------------------------------------------------------------------------




The Parties have executed this Amendment No. 2 to Employment Agreement effective
as of the Amendment Effective Date.
 
 
 
 
LYONDELLBASELL INDUSTRIES N.V.
 
 
By:
 
/s/ Jeffrey A. Kaplan
Name:
 
Jeffrey A. Kaplan
Title:
 
Executive Vice President and
 
 
Chief Legal Officer
 
LYONDELL CHEMICAL COMPANY
 
 
By:
 
/s/ Jeffrey A. Kaplan
Name:
 
Jeffrey A. Kaplan
Title:
 
Executive Vice President and
 
 
Chief Legal Officer
 
EXECUTIVE
 
/s/ Bhavesh V. Patel
Bhavesh (Bob) V. Patel

 
 






2

